Exhibit 99.2 UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA ORLANDO DIVISION INDIANTOWN COGENERATION, L.P., Plaintiff, vs. CASE NUMBER: 99-317-CIV-ORL-19C FLORIDA POWER & LIGHT COMPANY, Defendant. JURY TRIAL DEMANDED / SECOND AMENDED COMPLAINT Plaintiff Indiantown Cogeneration, L.P. (ICL) files this Second Amended Complaint against Florida Power & Light Company (FPL), and alleges: NATURE OF THE ACTION 1. ICL brings this action to enforce its rights, as seller, against FPL, as purchaser, under an Agreement for the Purchase of Firm Capacity and Energy, dated as of March 31, 1990, as amended pursuant to amendments effective December 5, 1990 and July 15, 1992 (collectively, the "Power Purchase Agreement"). 2. The Power Purchase Agreement obligated ICL to construct and operate a coal-fired power plant (the "Facility") that would be certified as a qualifying cogeneration facility by the Federal Energy Regulatory Commission ("FERC").
